          Case 6:16-cv-00173-RP Document 667 Filed 06/21/19 Page 1 of 6



                              IN THE UNITED STATES DISTRICT COURT
                               FOR THE WESTERN DISTRICT OF TEXAS
                                         WACO DIVISION

                                                    §
JANE DOE 1, et al.,                                 §
                                                    §                   6:16-CV-173-RP
                Plaintiffs,                         §
                                                    §                   Consolidated with
v.                                                  §                   6:17-CV-228-RP
                                                    §                   6:17-CV-236-RP
BAYLOR UNIVERSITY,                                  §
                                                    §
                Defendant.                          §

                                               ORDER

        Before the Court are Pepper Hamilton’s Motion for Reconsideration, (Dkt. 612), Plaintiffs’

Amended Motion to Compel and Motion for Sanctions against Pepper Hamilton, (Dkt. 618),

Baylor’s Motion for a Protective Order Regarding Pepper Hamilton’s Work Separate From the

Investigation, (Dkt. 621), and the parties’ extensive briefing on all three motions.

        On June 7, 2019, the Court resolved the motions in part and set a hearing to decide all

outstanding issues. (Order on Pepper Hamilton Production (Part I), Dkt. 653). The Court held the

hearing on June 17, 2019. (Minute Entry, Dkt. 665). Having considered the parties’ submissions at

the hearing and in their briefing, the law, and the record in this case, the Court enters the second

part of its Order. This Order fully incorporates the Order dated June 7, 2019, (Part I, Dkt. 653), and

the two should be read together.

                                    I. THE DISCOVERY MOTIONS

        For the reasons stated herein and on the record at the hearing, IT IS ORDERED that

Pepper Hamilton’s Motion for Reconsideration and/or Clarification, (Dkt. 612), is GRANTED IN

PART AND DENIED IN PART. It is granted to the extent that Pepper Hamilton may withhold

materials for the original ESI period of January 1, 2003, to June 15, 2016, for which Baylor



                                                   1
            Case 6:16-cv-00173-RP Document 667 Filed 06/21/19 Page 2 of 6



submitted a privilege log to Plaintiffs by the date of this Order. All other relief requested by Pepper

Hamilton is DENIED.

        IT IS FURTHER ORDERED that Baylor’s Motion for Protection Regarding Pepper

Hamilton’s Work Separate from the Investigation, (Dkt. 621), is GRANTED IN PART AND

DENIED IN PART in accordance with this Order. Specifically:

            The motion is GRANTED to the extent that the Court will allow Baylor to
             assert attorney-client privilege and work product privilege for the
             materials dated from June 15, 2016 to November 6, 2017, which includes the
             “Other Matters” that Pepper Hamilton worked on in addition to the
             investigation.
            Baylor’s request for an order that “Plaintiffs are prohibited from seeking
             discovery of any communications or documents in connection with the
             Other Legal Matters from Baylor or any third party, including Pepper
             Hamilton,” is DENIED. The Court will order production of these materials,
             subject to Baylor’s privilege.
            All other relief requested is DENIED.

        Based on the parties’ submissions at the hearing, the Court finds that an independent third

party vendor is the most efficient and most secure way to manage production of these materials—

this method will allow a nonpartisan transfer of the materials; it will minimize the burden on Pepper

Hamilton; it will enable Baylor to assert the privilege as provided by the Court’s Orders; and it will

protect Plaintiffs’ ability to review and challenge privilege designations as appropriate. The Court is

sensitive to Plaintiffs’ argument questioning Baylor’s designation of privileged materials and will

revisit this Order if it appears that Baylor is abusing its opportunity to designate privileged material.

        Baylor and Plaintiffs are ORDERED to confer and select a third party vendor. The parties

shall file a notice with the Court no later than June 28, 2019, advising that a vendor has been hired.

Baylor and Pepper Hamilton shall bear the cost of the vendor, by whatever distribution they find

appropriate.




                                                    2
          Case 6:16-cv-00173-RP Document 667 Filed 06/21/19 Page 3 of 6



        The Court notes Baylor’s statements at the hearing that the September 2018 certification was

incorrect and should not have been filed. (See Certification, Dkt. 618-2; Hr’g Tr.). The Court

cautions Baylor that even inadvertent violation of a discovery order is eligible for sanctions, and the

Court will consider sanctions if Baylor makes further production of Pepper Hamilton materials

without adequate explanation. See Smith & Fuller, P.A. v. Cooper Tire & Rubber Co., 685 F.3d 486, 488

(5th Cir. 2012) (citation omitted); Chilcutt v. United States, 4 F.3d 1313, 1322 (5th Cir. 1993).

        IT IS FURTHER ORDERED that the parties shall confer and agree to an amended

deadline for Baylor to certify that it has completed production of all non-privileged Pepper

Hamilton material and accompanying privilege logs. The parties shall file a notice advising the Court

of the amended deadline no later than August 1, 2019.

        IT IS FURTHER ORDERED that the Court will adopt a special procedure for the

supplemental privilege logs that Baylor produced after certifying it had completed all non-privileged

production. Baylor is ORDERED to produce unredacted versions of the materials added to the

supplemental privilege logs between March 15, 2019, and June 20, 2019—which is the span of time

between Pepper Hamilton’s deadline to file any objections and the date of this Order—directly to

the third party vendor on or before August 20, 2019. The Court will order the third party vendor to

provide random selections of this material to the Court for an in camera privilege review.

        Regarding whether Pepper Hamilton ever prepared a final or internal written report on the

investigation, the Court asked Baylor to explain references to a report in certain billing records and

emails. At the hearing, Baylor proffered statements by a Pepper Hamilton attorney who testified that

they refer to internal attorney work product. If Plaintiffs have remaining concerns about this issue,

they may raise that with the Court.

        IT IS FURTHER ORDERED that pursuant to the terms of this Order and the Court’s

prior Orders granting Plaintiffs’ motion to compel Pepper Hamilton to respond to the subpoena,

                                                     3
           Case 6:16-cv-00173-RP Document 667 Filed 06/21/19 Page 4 of 6



(Dkts. 597, 607, 653), Pepper Hamilton is ORDERED to produce all materials responsive to the

subpoena in its custody and control that were dated, created, or received between January 1, 2003,

and November 6, 2017, to the designated third party vendor immediately upon the parties’

notification to the Court that a vendor has been hired. Pepper Hamilton is not entitled to withhold

any materials from the third party vendor. All restrictions on production to Plaintiffs will be

facilitated by the vendor. Pepper Hamilton shall certify to the Court that this production is complete

no later than July 10, 2019.

        IT IS FURTHER ORDERED that no later than September 9, 2019, Baylor shall (1)

produce privilege logs to Plaintiffs for all materials produced by Pepper Hamilton to the third party

vendor, and (2) certify to the Court when this production is complete. Baylor advised the Court

during the hearing that sixty days was a realistic deadline to complete its privilege logs for this

material, so the Court has adopted that deadline. (See Hr’g. Tr.).

        If either Plaintiffs or the Court request that Baylor substantiate its privilege designation,

Baylor must be prepared to make a prima facie showing that each communication, document, or

material thing for which privilege is claimed can satisfy all of the elements of the privilege.1




1 See, e.g., EEOC v. BDO USA, LLP, 876 F.3d 690, 695 (5th Cir. 2017) (quoting United States v. Robinson, 121
F.3d 971, 974 (5th Cir. 1997)) (“For a communication to be protected under the [attorney-client] privilege,
the proponent ‘must prove: (1) that he made a confidential communication; (2) to a lawyer or his subordinate;
(3) for the primary purpose of securing either a legal opinion or legal services, or assistance in some legal
proceeding.’”); S.E.C. v. Brady, 238 F.R.D. 429, 441 (N.D. Tex. 2006) (To assert work product privilege, a
party must show: “(1) the materials sought are documents or tangible things; (2) the materials sought were
prepared in anticipation of litigation or for trial; (3) the materials were prepared by or for a party’s
representative; [and] (4) if the party seeks to show that the material is opinion work product, that party must
show that the material contains the mental impressions, conclusions, opinions, or legal theories of an attorney
or other representative of a party.”) (citations omitted). The Court will not consider conclusory or generalized
assertions of privilege. See, e.g., EEOC, 876 F.3d at 695 (“[S]imply describing a lawyer’s advice as ‘legal,’
without more, is conclusory and insufficient.”).

                                                       4
          Case 6:16-cv-00173-RP Document 667 Filed 06/21/19 Page 5 of 6



                                  II. THE MOTION FOR SANCTIONS

        IT IS FURTHER ORDERED that Plaintiffs’ Amended Motion to Compel and Motion

for Sanctions against Pepper Hamilton, (Dkt. 618), is GRANTED. The Court finds by clear and

convincing evidence that Pepper Hamilton knowingly violated a Court order to permit discovery

under Rule 37 when it failed to file all of its objections by the court-ordered deadline of March 15,

2019, and then failed to comply with the court-ordered deadline to produce materials to Plaintiffs by

April 11, 2019. Fed. R. Civ. P. 37(b)(2). By this same conduct, Pepper Hamilton knowingly failed to

comply with Plaintiffs’ subpoena and a related court order. Fed. R. Civ. P. 45(g). (See March 7th

Order, Dkt. 597; Mot. Objecting to Production, Dkt. 601; March 28th Order, Dkt. 607; Mot.

Reconsid., Dkt. 612). Instead, Pepper Hamilton produced nothing and filed a new motion raising

untimely. (See id.). This conduct is fully detailed in Part I of this Order. (See Part I, Dkt. 653). Pepper

Hamilton’s subsequent submissions to the Court do not provide an adequate excuse or justification,

particularly given that all of Pepper Hamilton’s objections have been available since 2017. Indeed,

Pepper Hamilton offered no new explanation at the hearing. The evidence of Pepper Hamilton’s

conduct in violation of the Court’s orders is so “clear, direct, weighty, and convincing” that the

Court reaches this conclusion with clear conviction and without hesitancy. See Waste Mgmt. of

Washington, Inc. v. Kattler, 776 F.3d 336, 341 (5th Cir. 2015).

        Under Rule 37, if a motion to compel disclosure and appropriate sanctions is granted, “the

court must, after giving an opportunity to be heard, require the party . . . whose conduct

necessitated the motion, the party or attorney advising that conduct, or both to pay the movant’s

reasonable expenses incurred in making the motion, including attorney’s fees.” Fed. R. Civ. P.

37(a)(5)(A). A court must not award fees if: (1) the movant filed the motion before attempting in

good faith to obtain the disclosure or discovery without court action; (2) the opposing party’s




                                                     5
          Case 6:16-cv-00173-RP Document 667 Filed 06/21/19 Page 6 of 6



nondisclosure, response or objection was substantially justified; or (3) other circumstances make an

award of expenses unjust. Id.

        Rule 37 is satisfied here. The Court provided Pepper Hamilton with an opportunity to be

heard on June 17, 2019. (See Hr’g Tr.). Pepper Hamilton’s conduct necessitated Plaintiffs’ amended

motion to compel and motion for sanctions. (See Mot. Sanctions, Dkt. 618). Further, none of Rule

37’s exceptions apply: (1) the record indicates that Plaintiffs sought to confer with Pepper Hamilton

repeatedly in good faith and yet were unable to obtain discovery without court action; (2) there is no

evidence or argument in the record that would justify Pepper Hamilton’s conduct; and (3) there are

no circumstances here that would make an award of expenses unjust. The Court concludes that a

sanction of reasonable expenses and attorney’s fees is proper.

        Accordingly, IT IS ORDERED that Pepper Hamilton LLC shall pay all of Plaintiffs’

reasonable expenses incurred in making their Amended Motion to Compel and Motion for

Sanctions, including attorney’s fees. (See Mot. Sanctions, Dkt. 612). Plaintiffs are directed to file a

motion detailing their reasonable attorney’s fees and expenses, with supporting documentation, on

or before August 20, 2019. Plaintiffs may file supporting documentation under seal.

        Pepper Hamilton and Baylor’s production obligations take effect immediately according to

the terms of this Order.

        The Court will not consider extensions to the deadlines in this Order except in the most

exceptional circumstances.

        SIGNED on June 21, 2019.


                                                   ________________________________
                                                   ROBERT PITMAN
                                                   UNITED STATES DISTRICT JUDGE




                                                    6
